Citation Nr: 0721475	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-15 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for spinal stenosis of the lumbosacral spine at 
L4-5 levels.   

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for heart disease to 
include atherosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from August 1980 to July 
1984.  He served on active duty for training from April 1 to 
April 12, 1996.  He served with the Reserves from 1987 to 
January 2000.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in August 2001, April 
2003, and February 2005 of the Department of Veterans Affairs 
(VA), Regional Offices (RO), in Seattle, Washington.  The 
August 2001 rating decision denied entitlement to service 
connection for a low back disability, hearing loss, and a 
right shoulder disability.  In an April 2003 rating decision, 
service connection was granted for spinal stenosis of the 
lumbosacral spine at the L4-5 levels and a 20 percent rating 
was assigned from October 10, 1998.  A February 2005 rating 
decision denied entitlement to service connection for heart 
disease.   The appellant perfected appeals for the issues of 
entitlement to service connection for a hearing loss, heart 
disease, and a right shoulder disability, and entitlement to 
an initial disability evaluation in excess of 20 percent for 
spinal stenosis of the lumbosacral spine at L4-5 levels.  

The Board notes that in an October 2006 rating decision, the 
RO granted service connection for a right shoulder disability 
and assigned a 20 percent rating from October 10, 1998.  
Thus, this issue is no longer before the Board for appellate 
review since this is a complete grant of benefits sought on 
appeal.    

In a June 2003 substantive appeal, the appellant requested a 
hearing before the Board.  However, the appellant 
subsequently withdrew his request in June 2004.  In April 
2005, the appellant requested a hearing before the RO.  The 
appellant also withdrew this request in November 2006.  

The appeal of entitlement to service connection for heart 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The service-connected spinal stenosis of the lumbosacral 
spine at L4-5 levels is principally manifested by complaints 
of pain and objective findings of forward flexion ranging 
from zero degrees to 40 degrees to full flexion; extension 
ranging from zero degrees to 20 degrees to full extension; 
right lateral flexion ranging from zero degrees to 22 degrees 
to full right lateral flexion; left lateral flexion ranging 
from zero degrees to 24 degrees to full left lateral flexion; 
right rotation ranging from zero to 20 degrees to full right 
rotation; left rotation ranging from zero to 20 degrees to 
full left rotation; muscle spasm in the paraspinal muscles; 
mild to moderate tenderness to the lumbosacral region of the 
back; and x-ray findings of mild intervertebral disc height 
loss at L4-5.     

2.  The service-connected spinal stenosis of the lumbosacral 
spine at L4-5 levels is not manifested by listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, abnormal mobility on forced motion, severe 
limitation of motion of the thoracolumbar spine, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, ankylosis of the entire thoracolumbar spine, severe 
intravertebral disc disease with recurring attacks with 
intermittent relief, or intervertebral disc disease with 
incapacitating episodes having a duration of at least four 
but less than six weeks during the past twelve months.  

3.  The appellant 's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test. 




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 20 percent for degenerative arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability evaluation in excess 
of 20 percent for spinal stenosis of the lumbosacral spine at 
L4-5 levels.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the appellant 
is entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.


Consideration of the former rating criteria for rating spine 
disabilities

The RO initially rated the appellant's lumbar spine 
disability under Diagnostic Code 5295, lumbosacral strain.  
The appellant's lumbar spine disability does not meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  There are no findings of listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or loss of lateral motion.  The medical evidence 
shows that the appellant has normal posture and gait.  See 
the February 1999 private medical record from D. Family 
Health, the January 2003 VA examination report, the June 2004 
VA treatment record, the January 2005 VA treatment record, 
and the February 2006 VA examination report.  

Forward flexion ranges from zero degrees to 40 degrees to 
full flexion.  See the August 1999 VA examination report, the 
January 2003 VA examination report, the January 2003 
treatment record from the R. Clinic, the January 2003 record 
from Dr. C.L., the July 2004 emergency room record, the 
January 2005 VA treatment record, and the February 2006 VA 
examination report.  The appellant had lateral spine motion 
on the left and right.  Right lateral flexion ranged from 
zero degrees to 22 degrees to full right lateral flexion and 
left lateral flexion ranged from zero degrees to 24 degrees 
to full left lateral flexion.  See the August 1999 VA 
examination report, the January 2003 VA examination report, 
the January 2003 treatment record from the R. Clinic, the 
January 2003 record from Dr. C.L., a July 2004 emergency room 
record, a January 2005 VA treatment record, and the February 
2006 VA examination report.  

There is also no evidence of abnormal mobility on forced 
motion.  The objective evidence shows that the appellant has 
muscle spasm in the paraspinal muscles.  See the January 2003 
VA examination report and the February 2006 VA examination 
report.  There is evidence of mild to moderate tenderness.  
See the January 2003 VA examination report, the January 2003 
treatment record from the R. Clinic, the June 2004 treatment 
record from the D. Medical center, the January 2003 treatment 
record from Dr. C.L., the February 1999 treatment record from 
the D. Family Health center, the June 2004 treatment record 
from the D. Medical Center, and the February 2006 VA 
examination report.  

In light of these findings, the Board concludes that an 
initial disability evaluation in excess of 20 percent is not 
warranted under the former Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  In short, 
the veteran's disability is not shown to be manifested by 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The Board has considered other diagnostic codes pertinent to 
the lumber spine.  However, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disability under the former 
Diagnostic Code 5292.  

In this regard, the Board notes that the medical evidence of 
record establishes no more than moderate limitation of motion 
of the lumbar spine.  The objective findings show that 
forward flexion of the lumbar spine ranged from zero degrees 
to 40 degrees to full flexion; extension ranged from zero 
degrees to 20 degrees to full extension; right lateral 
flexion ranged from zero degrees to 22 degrees to full right 
lateral flexion; left lateral flexion ranged from zero 
degrees to 24 degrees to full left lateral flexion; right 
rotation ranged from zero to 20 degrees to full right 
rotation; and left rotation ranged from zero to 20 degrees to 
full left rotation.  

The revised rating criteria indicates in Note 2 that normal 
forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Thus, the limitation of 
motion of the lumbar spine can not be considered to be 
severe.  When compared to the normal range of motion of the 
lumbar spine, the greatest loss of flexion amounts to a 56 
percent loss of normal motion of the lumbar spine.  The 
greatest loss of extension amounts to a 30 percent loss of 
normal motion of the lumbar spine.  The greatest loss of 
right lateral flexion amounts to a 27 percent loss of normal 
motion of the lumbar spine.  The greatest loss of left 
lateral flexion amounts to a 20 percent loss of normal motion 
of the lumbar spine.  The greatest loss of right and left 
rotation amounts to a 30 percent loss of normal motion of the 
lumbar spine.  

In short, this amount can not be considered to be severe, but 
more closely approximates moderate.  Based upon the medical 
evidence, the Board is unable to find that the appellant has 
more than moderate limitation of motion, such as would be 
necessary for an evaluation in excess of 20 percent under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by pain, weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The February 2006 VA examination report indicates that the 
examiner addressed the Deluca considerations.  The examiner 
stated that there was decreased range of motion due to 
stiffness, but that there was no pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner further 
noted that he could not determine whether there was 
additional limitation of motion due to pain without resorting 
to mere speculation.  In light f these findings, the Board 
cannot conclude that there is additional limitation of motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  

Consideration of the revised rating criteria from September 
26, 2003

There is no evidence of favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of 30 degrees or less.  
The objective findings show that forward flexion of the 
lumbar spine ranged from zero degrees to 40 degrees to full 
flexion.  Thus, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 20 
percent for the lumbar spine disability under the revised 
rating criteria for spine disabilities in effect from 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

Consideration of the former and revised rating criteria for 
intervertebral disc disease

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected lumbar spine disability under former 
Diagnostic Code 5293 (in effect prior to September 25, 2002).  
There is no evidence of severe intervertebral disc disease 
with recurring attacks with little intermittent relief.  The 
x-ray findings characterized the disc disease as mild, not 
severe.  The medical evidence of record shows that the 
appellant has intermittent symptoms and intermittent attacks 
of back pain, not recurring attacks.  See the treatment 
records dated from February 1999 to December 2000 by the D. 
Family Health; the January 2003 treatment record by Dr. C.L., 
the June 2004 treatment record by the D. Medical Center, and 
the February 2006 VA examination report.  

There is no evidence of sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc.  The evidence shows that the appellant has subjective 
complaints of numbness and tingling in the left foot and pain 
down the left leg to the left foot.  However, there are no 
objective findings of sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc.  Treatment records from the D. Family Health indicate 
that in February 1999, straight leg raising was negative.  A 
January 1998 notation indicates that the physician reviewed 
the MRI and noted that there was no evidence suggesting nerve 
impingement.  The August 1999 VA examination report indicates 
that light touch and vibratory were intact.  The examiner 
indicated that the appellant reported hypersensitivity at the 
lateral left thigh.  Muscle strength was 5/5 on the right and 
4+/5 on the left.  The examiner indicated that he was unable 
to determine if this was true weakness or was secondary to 
poor effort.  The January 2003 VA examination report 
indicates that the left lower extremity sensory function and 
motor function were normal.  Radiculopathy was absent.  A 
January 2003 treatment record from Dr. C.L. indicates that 
motor examination was normal.  Sensory examination revealed 
diminished pinprick in the left leg, from the hip to the 
ankle.  Straight leg raising was negative.  The February 2006 
VA examination report indicates that straight leg raising on 
the right and left was negative.  Sensory function and motor 
function of the left lower extremity was normal.  This 
evidence more closely approximates intermittent attacks, not 
recurring attacks, and there is no evidence of severe disc 
disease.  Thus, the Board finds that a disability evaluation 
in excess of 20 percent for the lumbar spine disability is 
not warranted under the former provisions of Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  The treatment records show complaints of 
intermittent low back pain.  The appellant reported that he 
treats the flare-ups with bedrest.  However, there is no 
evidence in the treatment records of physician prescribed bed 
rest and treatment for at least four weeks.  The Board notes 
that the only occasion on which physician prescribed bedrest 
was in July 1998 and bedrest was prescribed for 48 hours.  
See the July 1998 treatment record by Dr. J.H.  

While the appellant has complaints of occasional radiating 
pain, numbness, and tingling in the left lower extremity, the 
medical evidence of record including the VA examinations did 
not identify a separate neurological disability due to the 
service-connected lumbar spine disability.  Thus, the Board 
finds that a disability evaluation in excess of 20 percent 
for the lumbar spine is not warranted under the revised 
provisions of Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003).

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
There is no evidence in the treatment records of a physician 
prescribing bed rest and treatment for at least four weeks.  
Thus, the Board finds that a disability evaluation in excess 
of 20 percent for the lumbar spine disability is not 
warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected the lumbar spine disability under the 
former and revised rating criteria for spine disabilities.  
The preponderance of the evidence is against the appellant's 
claim and the claim, the benefit of the doubt doctrine is not 
for application, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that a 20 percent evaluation is warranted for the service-
connected lumbar spine disability since the date of service 
connection, which is October 10, 1998.  There is no evidence 
that the appellant's service-connected lumbar spine 
disability has met the criteria for a higher rating at any 
time since October 10, 1998.  It appears from the medical 
evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted. 





II.  Entitlement to service connection for bilateral hearing 
loss.

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Discussion

The appellant contends that he incurred hearing loss in 
service and service connection is warranted.  Service medical 
records for the appellant's period of active duty from August 
1980 to July 1984 show that the appellant was issued 
earplugs.  See the June 1981 service medical record.  The 
service medical records for this period of active duty do not 
reflect findings of a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  See the audiometric 
evaluations dated in August 1982, January 1983, and July 
1984.  

Records from the appellant's Reserves service show that the 
appellant sustained occupational noise exposure and he 
underwent frequent hearing evaluations.  However, the 
audiometric evaluations for this time period do not reflect 
findings of a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  See the audiometric evaluations dated in 
May 1988, June 1988, October 1988, June 1989, August 1989, 
June 1990, May 1991, June 1992, October 1993, October 1995, 
October 1996, July 1999, and February 2000.   

There is no competent evidence of a current hearing 
disability as defined by VA.  The most recent audiometric 
evaluation dated in January 2001 indicates that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
10
LEFT
5
5
0
5
15

The Board acknowledges that the appellant currently has some 
decreased hearing acuity.  Nevertheless, in comparing the 
January 2001 audiometric results to the regulatory criteria 
set forth in 38 C.F.R. § 3.385, the Board must conclude that 
the preponderance of the evidence is against a finding that 
the appellant currently has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 for VA 
compensation purposes.  According to the January 2001 
evaluation, the appellant does not have an auditory threshold 
of 40 decibels or greater in any of the frequencies, or 26 
decibels or greater for at least three of the frequencies.  
There are no subsequent medical records that demonstrate a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability, there can be no 
valid claim).  

The appellant's own implied assertions that he has a hearing 
loss disability which was incurred in service are afforded no 
probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  Although the appellant is competent to testify as 
to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The appellant has 
not submitted any medical evidence to support his contentions 
or which establishes that he has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.    

Since there is no evidence of a current hearing disability as 
defined by VA, the preponderance of the evidence is against 
the claim for service connection.  The claim is therefore 
denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the appellant in March 2001 and May 2004, 
prior to the initial adjudications of the claims in August 
2001 and February 2005.  The letters notified the appellant 
of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding the claim for a higher initial evaluation for the 
lumbar spine disability, the Board notes that this claim for 
a higher rating is a downstream issue of the original service 
connection claim adjudicated in the August 2001 and April 
2003 rating decisions.  VA's General Counsel has concluded 
that, if, in response to notice of its decision on a claim 
for which VA has already given the § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, 
in the instant case, the RO provided a subsequent notice in 
January 2006 concerning the appellant's claim for a higher 
rating, and the claim was readjudicated in a supplemental 
statement of the case dated in April 2006.  The Board finds 
that there is no prejudice to the appellant.  

Regarding the Dingess notice, the appellant was provided with 
this notice in a March 2006 letter.  Notwithstanding this 
belated Dingess notice, the Board determines that the 
appellant is not prejudiced, because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  The claims were readjudicated in 
April 2006.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claims for an increased rating 
and for service connection, and the duty to assist 
requirements have been satisfied.  All available service 
medical records were obtained.  The appellant's medical 
records for his Reserves service have been obtained and the 
records include treatment records from Fairchild AFB, the 
Army/Navy Clinic at the Oakland Army Base, and the Naval Air 
Station in Almeda, California.  VA treatment records from the 
Spokane VA medical facility dated from October 2003 to 2005 
have been obtained.  The appellant submitted private 
treatment records in support of his claims and the RO 
obtained private medical records identified by the appellant.  
Associated with the record are treatment records from the D. 
Medical Center, Dr. S., D. Family Health, Dr. C.L., N. Heart 
and Lung Associates, S. Cardiology, and R. Clinic.  There is 
no identified relevant evidence that has not been accounted 
for.  The appellant was afforded VA examinations in January 
2003 and February 2006 to determine the nature and severity 
of the lumbar spine disability.  

Regarding the claim for service connection for hearing loss, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003).  In the present case, there is no competent 
evidence of a current hearing loss disability as defined by 
VA.  Thus, an examination is not warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for spinal stenosis of the lumbosacral spine at 
L4-5 levels is not warranted, and the appeal is denied.   

Entitlement to service connection for bilateral hearing loss 
is not warranted, and the appeal is denied. 


REMAND

The appellant contends that he incurred atherosclerotic heart 
disease during active duty for training.  He asserts that 
atherosclerotic heart disease was detected during Reserves 
service.  The Board notes that a March 1997 treatment record 
indicates that the appellant underwent an x-ray examination 
of his back and was found to have a finding that may indicate 
early atherosclerosis.  A fasting cholesterol profile was 
ordered.  

The record shows that the appellant served in the Navy 
Reserves from 1987 to January 2000.  The Board notes that the 
appellant's reserve service for the time of the back and 
right shoulder injury in April 1996 have been verified.  
However, there is no verification of the additional drill or 
training dates in March 1997 when the appellant underwent the 
x-ray examination and there is no information as to whether 
such training was active duty for training or inactive duty 
for training.  Such verification is relevant to the 
determination of service connection.  

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see 
also 38 C.F.R. § 3.6(a) (2005).  ACDUTRA includes full-time 
duty for training purposes performed by members of the 
Reserves.  38 C.F.R. § 3.6(c)(1) (2006).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. 
§ 1110, 1131.  However, only an individual's injury, and not 
disease, can be service-connected if incurred during inactive 
duty for training (INACDUTRA).  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

The claimant in this case is a "veteran" based on his first 
period active duty.  Therefore, he is entitled to "veteran" 
status and the full benefit of VA resources for any 
compensation claim based on that period of service.  However, 
in order for the appellant to achieve "veteran" status and be 
eligible for service connection for disability claimed during 
his Reserves service, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

Thus, the Board finds that the RO must verify the character 
of the appellant's service in March 1997 and indicate whether 
the service is ACDUTRA or INACDUTRA.   

If the appellant's service in March 1997 is verified as 
ACDUTRA, the Board finds that additional medical examination 
is necessary before the claim of entitlement to service 
connection for heart disease can be decided on the merits.  
The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  An examination is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Thus, the Board finds that an examination is needed to obtain 
a competent opinion as to whether the atherosclerotic heart 
disease was incurred during a period of ACDUTRA and if so, 
whether the appellant was disabled from the atherosclerotic 
heart disease during a period of ACDUTRA.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the dates of the appellant's active duty 
for training or inactive duty for 
training in 1997.  The RO/AMC should 
contact the Navy Personnel Center (Pies 
Request Code 31) in an attempt to verify 
this service.  

2.  If the appellant's service in March 
1997 is verified as active duty for 
training, the appellant should be 
afforded a VA examination to determine 
the nature, etiology, and date of onset 
of the atherosclerotic heart disease.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current atherosclerotic heart disease 
had its onset during the appellant's 
period of active duty for training in 
March 1997, or whether it was otherwise 
aggravated by that or subsequent periods 
of active duty for training.  Attention 
is invited to the March 1997 medical 
record which indicates that probable 
atherosclerotic heart disease was 
detected.  The examiner should provide a 
rationale for all conclusions.

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


